Citation Nr: 1125269	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to January 9, 2008, for the award of nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) after a November 2007 rating decision of the RO that initially denied the Veteran's claim for nonservice-connected pension benefits.  The Veteran submitted additional medical on January 9, 2008, and the RO denied the claim in an April 2008 rating decision.  

In an April 2008 statement, the Veteran expressed his "disagreement" with the decisions in November 2007 and April 2008.  

In a June 2008 rating decision, the RO granted nonservice-connected pension benefits, effective on January 9, 2008, deemed to be the date of the Veteran's "reopened claim."

While the Veteran asserts that there was clear and unmistakable error (CUE) in the June 2008 rating decision, the Board finds that his appeal stems from a timely Notice of Disagreement taken with the rating decision in November 2007 that denied his original claim.  

Moreover, the Veteran's assertions in a July 2008 statement represent a timely Notice of Disagreement with the July 2008 rating decision that assigned January 9, 2008 as the date for the award of nonservice-connected disability pension benefits in this case.  As such, the Board will not address the current appeal in context of clear and unmistakable error. 



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.  

2.  The Veteran filed his claim for nonservice-connected pension benefits on April 4, 2007 when he is first found to have asserted being permanently precluded from securing and following substantially gainful employment during the period of this appeal.  

 
CONCLUSION OF LAW

The criteria for the assignment of an effective date of April 4, 2007, but not earlier for the award of nonservice-connected pension benefits have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.102, 3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran's claim on appeal arises from his disagreement with the effective date assigned following the grant of nonservice-connected pension benefits.   Thus, 
additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

However, the Board would note that in an October 2007 letter, dated prior to the decision on appeal, VA complied with notification responsibilities in regards to the Veteran's claim for nonservice-connected pension benefits.  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, reports of VA examination, and income verification.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that he is entitled to an effective date earlier than January 9, 2008, for the grant of nonservice-connected pension benefits.  Specifically, he asserts that the grant should be effective as early as April 4, 2007, when he filed his request for benefits.  

Except as otherwise provided , the effective date of an award of pension is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b) (Emphasis added).  An award of disability pension may not be effective prior to the date entitlement arose.   Id.    

In the instant case, the Veteran did in fact file a claim for pension on April 4, 2007,.  The RO denied the claim in November 2007.  Initially, the Veteran submitted additional evidence in support of his claim and asked that the matter be reconsidered.  38 C.F.R. § 3.156.  

The RO continued to deny the claim in April 2008.  Significantly, within one year, the Veteran filed an NOD in April 2008, expressing disagreement with the denial of his claim in both the November 2007 and April 2008 rating decisions.  38 C.F.R. § 20.302(a).

Thereafter, in June 2008, the RO awarded pension benefits effective on January 9, 2008, the date of the Veteran's "reopened claim."  As discussed, the original appeal was pending, and this does not amount to a reopened claim.  38 C.F.R. § 3.156.  

That being said, the RO incorrectly assigned the date of "reopened claim" as the effective date for the nonservice-connected pension benefits.

The regulations at 38 C.F.R. § 3.400(b) specifically preclude an effective date prior to the date entitlement arose for disability pension under 38 C.F.R. § 3.3. 

 In the instant case, in connection with a VA examination in June 2008, the Veteran was deemed to be permanently and totally disabled, a necessary requirement for pension benefits sought in the instant case.

On review, the Veteran is found to have been permanently and totally disabled when he first asserted his entitlement to the benefit on April 4, 2007, less than one year before an VA examination confirmed this status.   By law, this is the earliest date that can be assigned in this case.  


ORDER

An effective date of April 7, 2007, but no earlier for the award of nonservice-connected pension benefits is granted.


___________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


